UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-1988



JESSEE MCKNIGHT,

                                              Plaintiff - Appellant,
          versus


RUBY POIREL,

                                               Defendant - Appellee,
          and


WALTER ROBINSON, t/a Calvert Realty Company,

                                                            Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-3889-JFM)


Submitted:     January 19, 1999          Decided:    February 18, 1999


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Saul E. Kerpelman, LAW OFFICE OF SAUL E. KERPELMAN, Baltimore,
Maryland, for Appellant.    Sean D. Hummel, Thomas K. Lehrich,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Jessee McKnight appeals the district court’s order

rescinding a previous order that granted McKnight leave to amend

his complaint to add a non-diverse party.     We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.   See Able v. Upjohn Co., 829 F.2d 1330, 1333-334 (4th Cir.

1987), overruled on other grounds by Caterpillar Inc. v. Lewis, 519

U.S. 61, 74 n.11 (1996); Melancon v. Texaco, Inc., 659 F.2d 551,

552-53 (5th Cir. Unit A Oct. 1981).

     We therefore grant the Appellee’s motion to dismiss the appeal

as interlocutory.   We also grant Appellee’s motion to submit the

case on the briefs because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.     We deny Appellee’s motion

for damages pursuant to Fed. R. App. P. 38.




                                                          DISMISSED




                                 2